Citation Nr: 1110571	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  09-02 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Grover's disease.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision rating of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, wherein, the RO, in pertinent part, denied service connection for Grover's disease.  

In December 2008, the Veteran testified before a Decision Review Officer (DRO) at the RO; a transcript of the hearing is of record.

In August 2010, the Board remanded the issue to the RO so that the Veteran could be scheduled for a Board hearing.  In December 2010, the Veteran testified before the undersigned Veterans Law Judge at the RO (Travel Board hearing).  During the hearing, the Veteran submitted additional evidence, along with a signed waiver of his right to have this evidence initially considered by the RO.  See 38 C.F.R. 
§§ 20.800, 20.1304 (2010).  A 60-day abeyance was also granted to allow the Veteran to submit additional evidence; however, no additional evidence was received during this time period.  The case was then returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The VA has fully informed the Veteran of the evidence necessary to substantiate his claim and the VA has made reasonable efforts to develop such evidence.

2.  Grover's disease was first diagnosed many years after service, and there is no competent medical evidence or opinion of a medical relationship, or nexus, between current Grover's disease and service.



CONCLUSION OF LAW

Grover's disease was not incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  

In this case, the Veteran's claim for service connection for Grover's disease was received in May 2007.  Thereafter, he was notified of the general provisions of the VCAA in correspondence dated in August 2007.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified his duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Thereafter, the claim was reviewed and a rating decision was issued in November 2007 and a statement of the case was provided the Veteran in December 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004). See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was also provided in the August 2007 letter.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  In this regard, the Veteran's service treatment records, VA treatment records dated through October 2008, and records from the Social Security Administration (SSA) have been obtained and associated with his claims file.  Private treatment records were also requested from Layton Avenue Dermatology Associates, but no records were available.  The Veteran was given the opportunity to present testimony regarding his claim for service connection at the December 2008 DRO hearing and the December 2010 Travel Board hearing.  

The Board acknowledges that the Veteran submitted an authorization form (VA Form 21-4142) so that VA could obtain medical records from M.S., MPAS, PA-C, and that it does not appear that the RO requested these records.  The Board notes, however, that the Veteran submitted an April 2007 pathology report ordered by M.S. that confirmed a diagnosis of Grover's disease.  During the Board hearing and in correspondence received in December 2010, the Veteran indicated that his current treatment provider would not provide an opinion linking Grover's disease with his military service because of the length of time between separation from service and the diagnosis.  As the Board acknowledges a current diagnosis of Grover's disease, there is no prejudice to the Veteran in the RO not obtaining records of ongoing treatment for this disability from M.S. as these records would not provide a link between his current disability and military service.  

The Board also notes that the Veteran was not provided a VA medical examination or opinion in connection with his claim for service connection for Grover's disease.  See 38 C.F.R. § 3.159(c)(4).  In this regard, the Board has considered whether an examination to determine nexus is necessary with respect to this claim, but notes that there is no medical evidence of the claimed disability until many years after the Veteran's military service.  Moreover, no lay evidence of record credibly establishes continuity of symptomatology.  The Board recognizes that the threshold for whether a present disability may be related to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, under the circumstances of this case, even such low threshold has not been met.

Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Law and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2010).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2010).

Factual Background and Legal Analysis

The Veteran asserts that his current skin condition, diagnosed as Grover's disease, was incurred in, or is otherwise related to, his military service.  During the December 2010 Board hearing, he stated that while the specific cause of Grover's disease is not known, it is often associated with heat and excessive sweating and that he was exposed to hot and humid conditions during his service in Vietnam.  He said that he always has a blemish in the area of his left side/hip, but that three or four times a year the condition flares up causing pimples and itchy, scaly skin.  He said he treats the symptoms with over-the-counter cortisone cream.

The Veteran's service treatment records are unremarkable for any skin condition.  His September 1964 enlistment report and his March 1968 separation examination report both indicate that his skin was normal.  

The Veteran filed a claim for service connection for Grover's disease in May 2007.  As mentioned above, he submitted a copy of an April 2007 pathology report confirming a diagnosis of Grover's disease by skin biopsy.  

In a September 2007 statement (VA Form 21-4138), the Veteran said that a rash appeared during his tour in Vietnam and that he sought treatment for it a sick call, but was told it would go away.  Shortly after service, he said that he visited a dermatologist in Milwaukee, Wisconsin.  As mentioned above, the RO attempted to obtain these records (from Layton Avenue Dermatology Associates), but no records were available.  Likewise an attempt to obtain a 1968 pre-employment report from United Airlines was likewise unsuccessful, as they could not locate the record.

During the December 2008 DRO hearing, the Veteran said that a rash flared-up three or four months after he separated from service and that he never noticed it in service.  He said that his current dermatologist would not offer a nexus opinion because of the length of time between service and the diagnosis of Grover's disease. 

During the December 2010 Board hearing, the Veteran said that he had a rash when he left Vietnam but that he did not seek treatment for it during service and did not report it during his separation examination.  As noted above, he said that he sought treatment for it in Milwaukee in 1970, but that these records are not available.  

The Veteran also submitted a lay statement from D.L. who indicated that she met the Veteran in the spring of 1969 and that as she came to know him, she discovered he had a rash on his torso.  She said the Veteran told her it was from Vietnam and that it was later diagnosed as Grover's disease.  

The Veteran has also submitted information from the Internet pertaining to Grover's disease.  This information generally indicates that the cause of Grover's disease is unknown, but that it is sometimes associated with sun exposure, heat, and sweating, and that the probable main cause is blocking of sweat ducts.  It usually occurs suddenly following sweating or unexpected heat stress and lasts 6 to 12 months.  The information also indicates that the disease usually occurs in white men over the age of 40 or 50 years of age.  The Board notes that the Veteran was 22 years old when he separated from service.

At the outset, the Board acknowledges that the Veteran, as a layperson, is competent to report on matters observed or within his or her personal knowledge, such as a skin rash.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 470 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Here, however, the Veteran's statements concerning the onset of his skin rash have been inconsistent.  In this regard, the Board points out that the Veteran testified during the December 2008 RO hearing that his rash first developed three or four months after he separated from service and that he did not notice a rash during service.  This is inconsistent with his other statements that he developed the rash in Vietnam.  For these reasons, the Board does not find the Veteran's statements concerning the onset of his rash to be credible.  Furthermore, although the Veteran has consistently stated that he was treated for a skin rash shortly after service, he has acknowledged that he was not diagnosed with Grover's disease at that time.  Thus, continuity of symptomatology has not been established by either the clinical record or the Veteran's own statements.  

In this case, the first medical evidence that the Veteran had Grover's disease was not until April 2007 - over 38 years after separation from active duty.  The Board notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, none of the Veteran's medical records includes any comment or opinion relating the Veteran's Grover's disease to his military service.  As noted by the Veteran, his current dermatologist refused to provide a nexus opinion because of the length of time between separation from military service and the diagnosis.  Furthermore, the Internet information provided by the Veteran indicates that this is a disease that tends to afflict men over the age of 40 and that it usually only persists 6 to 12 months.  This information weighs against the Veteran's claim that he developed Grover's disease in Vietnam when he was in his early 20s and that it has persisted for 38 years. 

Although the Board has considered the written statements of the Veteran, D.L., and the Veteran's representative, to the extent that any such lay statements are being offered to answer the question of whether the Veteran's current Grover's disease is related to service, such evidence must fail.  Such matters are within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran, D.L., and the Veteran's representative are laypersons without the appropriate medical training or expertise, they are not competent to render probative (i.e., persuasive) opinions on these medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Consequently, the lay assertions as to the etiology of the Veteran's current Grover's disease have no probative value.

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for Grover's disease is denied.


____________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


